Citation Nr: 1420494	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

What evaluation is warranted for urticaria and angioedema from August 12, 2009?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to August 2009.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2012, the Veteran attended a hearing before the undersigned.  The hearing transcripts are of record.

A review of the Veteran's Virtual VA file reveals duplicative documents and there are no pertinent records in the VBMS file.


FINDING OF FACT

Since August 12, 2009, the Veteran's urticaria and angioedema have not been productive of recurrent episodes of urticaria occurring at least four times during a 12-month period; and responding to treatment with antihistamines or sympathomimetics.  


CONCLUSION OF LAW

Since August 12, 2009, the criteria for a compensable disability rating for urticaria and angioedema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4118, Diagnostic Code 7825 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with notice requirements under the Veterans Claims Assistance Act of 2000 would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording her a VA examination.  She was provided the opportunity to present pertinent evidence and testimony at an August 2012 hearing.  At no point during the appeal period has the Veteran alleged worsening in symptoms, nor does the evidence of record suggest her symptoms have worsened since the September 2009 VA examination.  Accordingly, the Board finds a new examination is not warranted. C.f. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

In this case, the Veteran's angioedema is not listed in the Rating Schedule, however, it is rated as urticaria because angioedema is the same reaction as urticaria, but involves the deep dermis, while urticaria occurs in superficial portions of the dermis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 84 (32nd ed. 2012).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  

Urticaria and Angioedema Evaluation

The May 2010 rating decision granted entitlement to service connection for urticaria and angioedema and assigned a noncompensable disability rating effective August 12, 2009.  Under Diagnostic Code 7825, a 10 percent disability rating is warranted when the disability has been productive of recurrent episodes occurring at least four times during a 12-month period; and, responding to treatment with antihistamines or sympathomimetics.  38 C.F.R. § 4.118.

In September 2009, the Veteran attended a VA examination to assess the etiology and severity of her urticaria and angioedema.  During the examination, she reported symptoms of facial and neck itching, and crusting in her eyes and mouth that occur intermittently, as often as weekly, and lasted for a day.  She also reported having only one attack within the past year.  During flare-ups, her eyes sometimes swell shut.  The Veteran takes over-the-counter antihistamine to treat symptoms and had used Allegra daily for two weeks within the past year.  Upon physical examination, no significant findings were reported.

In a February 2010 statement, she reported having a recent allergic reaction and continued to use allergy drugs for her condition.  She also described needing to carry an epi-pen.

In the August 2012 hearing, the Veteran reported two outbreaks in the prior year.  When asked, she denied having four breakouts during any 12-month period since her separation from service.  In addition, the Veteran asserted she was able to avoid drug treatment by maintaining a healthy lifestyle; however, she stated that following a healthier lifestyle was expensive.

After reviewing the evidence of record, the Board finds a compensable rating is not warranted.  The evidence shows, and the Veteran has admitted to never experiencing recurrent episodes occurring at least four times during any 12-month period since her separation from service.  The Veteran is competent and credible to report the nature and frequency of her symptoms.  Furthermore, the Board finds the September 2009 VA examination be highly probative because it was conducted by a trained medical professional and was based on the Veteran's reported medical history.

As a preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's urticaria and angioedema, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. § 4.7.

Extraschedular and Unemployability Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims  has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of her disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected urticaria and angioedema, which are primarily productive of outbreaks such as itching, crusting, and swelling.  While the Veteran has acknowledged she does not meet the criteria for a compensable rating, she asserts she would like compensation for her allergy medication and healthy lifestyle.  Unfortunately, the Veteran's statements do not amount to extraschedular consideration as they do not suggest the schedular criteria are inadequate to describe the severity and symptoms of her disabilities.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's current urticaria and angioedema, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable disability evaluation for urticaria and angioedema is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


